351 F.2d 657
AMERICAN MARINE UPHOLSTERY COMPANYv.The UNITED STATES.
No. 300-63.
United States Court of Claims.
October 15, 1965.

1
On motion for rehearing of 170 Ct.Cl. 564, 345 F.2d 577.


2
Cecil D. Elfenbein, Dallas, Tex., for plaintiff.


3
Asst. Atty. Gen., John W. Douglas, and Sheldon J. Wolfe, Civil Division, Dept. of Justice, Washington, D. C., for defendant.

ORDER

4
This case comes before the court under Rule 68 on defendant's motion for a rehearing to amend the judgment entered upon its counterclaim, filed June 9, 1965, and plaintiff's motion for rehearing, filed June 10, 1965. Upon consideration thereof, together with the opposition thereto and without oral argument, on the basis of Whitlock Corporation v. United States, 159 F.Supp. 602, 141 Ct. Cl. 758 (1958), cert. den. 358 U.S. 815, 79 S.Ct. 23, 3 L.Ed.2d 58. (See, also, Doehler Metal Furniture Co., Inc. v. United States, 2 Cir., 149 F.2d 130 (1945)), it is concluded that defendant's said motion should be granted and that plaintiff's motion be denied, and


5
It is ordered that defendant's motion for rehearing be and the same is granted, and that plaintiff's motion for rehearing be and the same is denied, and,


6
It is further ordered that the slip opinion entered herein on May 14, 1965, be and the same is amended in that the sum of $568.86 appearing at line 8 on page 9 and at line 19 on page 10 be and the same is stricken and the sum of $2,162.66 is inserted in lieu thereof.